Citation Nr: 0900345	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-25 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
failed left shoulder arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from November 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in June 2008.  A transcript of 
that proceeding has been associated with the record.


FINDING OF FACT

The veteran does not have additional left shoulder disability 
which is due to VA treatment in which the proximate cause was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgery; or due to an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for bilateral hearing loss disability as the result of 
VA treatment in August 1998 have not been met.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2007); 38 C.F.R. 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in March 2005 apprised the veteran of the 
evidence necessary to support his claim.  He was asked to 
identify evidence and told that VA would assist in obtaining 
relevant evidence.  The evidence of record was listed and the 
veteran was told how VA would assist him.  

In February 2006 the veteran was advised of the status of his 
claim.  The RO told the veteran what action was necessary of 
him in the development of certain evidence.  

In March 2006 the veteran was asked to complete a release so 
that records could be obtained.  He was also asked for 
records pertaining to an award for tort damages.  

In April 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination was conducted 
and an opinion obtained.  The veteran was afforded the 
opportunity to testify before a Veterans Law Judge.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  

At the hearing before the Board in June 2008, the submission 
of additional medical evidence was suggested and the file was 
left open for 30 days for that purpose.  Such actions comply 
with 38 C.F.R. § 3.103 and the VCAA.  The veteran was clearly 
advised that he should submit additional evidence in support 
of his assertions and claim.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204.  The veteran's claim was 
filed after October 1, 1997.  Under the applicable law, when 
a veteran suffers additional disability as the result of VA 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2008).  

For claims filed on or after October 1, 1997, the appellant 
must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West 2002).

The veteran essentially argues that he has additional 
disability of the left shoulder as the result of VA's failure 
to acknowledge and diagnose the failed implant and repair it 
in a timely manner.  While the Board has considered the 
veteran's statements, and notes that he is certainly 
competent to report shoulder symptomatology and when it 
occurred, it finds that the question of whether he has 
additional disability in which the proximate cause was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgery; or due to an event not reasonably 
foreseeable is a complex medical issue that is beyond the 
realm of a layman's competence.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

The record reflects that in June 1996, the veteran sustained 
a comminuted left humeral head fracture with minimal 
displacement, as the result of a seizure episode.  He was 
admitted to St. Joseph Medical Center.  An orthopedic 
consultant concluded that surgical intervention with 
prosthetic replacement with hemi-arthroplasty was required 
for best results.  The risks, complications, alternatives and 
processes were discussed with the veteran and his wife in 
detail.  The veteran was noted to be awake and alert, and he 
understood.  He was subsequently transferred to a VA facility 
for surgery.

The VA discharge summary indicates that the veteran underwent 
left shoulder hemiarthroplasty in June 1996.  He was noted to 
do well postoperatively, although his postoperative pain was 
difficult to control.  During hospitalization the veteran was 
trained to perform physical therapy exercises.  

An October 1996 VA outpatient record indicates that the 
veteran complained of pain and weakness.  The provider 
recommended debridement and noted that if that did not 
produce satisfactory results that a larger modular head might 
be appropriate.  

A January 1997 record by S.K., a physician in private 
practice who also attended a VA facility shoulder clinic, 
indicates Dr. K.'s belief that his current symptoms did not 
appear to relate to a loose prosthesis but rather to 
incompetence of the rotator cuff.  

A February 1997 VA treatment record indicates that the 
surgery had failed and that the veteran had pain and minimal 
range of motion.  The provider noted that the veteran had a 
rotator cuff tear and that such was the source of his pain, 
and that arthroscopic debridement of the left rotator cuff 
tear was recommended.  The risks and benefits of the 
procedure were explained and the veteran opted for surgical 
intervention.  He signed a Standard Form 522, Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures.  

The surgery was conducted in November 1997.  The surgical 
report notes the veteran's history of hemiarthroplasty and 
subsequent rotator cuff tear.  During the procedure, the 
humeral head of the prosthesis was visible, indicating large 
rotator cuff tear.  

In March 1998 the veteran underwent an additional surgery, 
conducted by Dr. K.  At that time, revision of the left 
shoulder prosthesis was undertaken.  The operative report 
indicates that the biceps tendon had been dislocated from the 
groove.  There was a scarred capsule about the prosthesis 
with no significant tendinous tissue of rotator cuff.  

In a January 1999 letter to the veteran, apparently in 
response to questions posed at an appointment, Dr. K. 
indicated that the amount of scar tissue in the veteran's 
shoulder was likely time related.  He noted that a revision 
for a shoulder prosthesis would have a better outcome if 
performed earlier as opposed to later.  He stated that the 
displacement of the biceps tendon was related to inadequate 
rotator cuff tissue, which was secondary to the initial 
trauma.  He reiterated that the chance for a successful 
revision is generally diminished with time between the 
initial surgery and the attempt at revision.  He concluded 
that had corrective measures been attempted earlier, the 
chance of a better outcome would have been improved.  

A VA examination was carried out in June 2005.  The examiner 
noted that the veteran's claims file was available and 
reviewed.  She noted that following the original surgery, the 
veteran was discharged home and was improving, with no 
problems shown except a dependence on pain medications.  She 
stated that it was well known that complications can set in 
through no fault of the hospital or the surgeon, and no 
definite fault of the patient.  She indicted that she could 
see no specific failure for the veteran, and that there was 
no failure for VA to exercise the degree of care that would 
be expected of a reasonable health care provider.  She noted 
that she could not see anywhere in the record any 
carelessness, neglect, or lack of proper skill.  She related 
that the veteran seemed to be progressing well.  With respect 
to informed consent, the veteran stated that such was not an 
issue and that he signed the informed consent.  

At his hearing before the undersigned, the veteran asserted 
that certain documents in the record demonstrate that the 
wrong size prosthesis was used in the original surgery.  He 
stated that he consistently asked for repairs to be made 
because of his postoperative pain.  He related that he 
suffered through 18 months of continuing errors, blunders, 
and bad diagnoses.  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.   Simply put, the record contains no competent evidence 
which tends to substantiate the veteran's contentions that he 
suffered additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the residuals were not 
reasonably foreseeable.  Rather, the evidence demonstrates 
that the veteran  underwent left shoulder hemiarthroplasty in 
June 1996 and that the surgery subsequently failed.  
Subsequent records also show that the veteran suffered a torn 
left rotator cuff for which he underwent additional surgery.  

The veteran has asserted that the medical evidence 
demonstrates failed follow-up after the initial surgery 
resulted in additional disability.  At the June 2008 hearing, 
the undersigned provided the veteran with the opportunity to 
submit competent evidence addressing that medical question, 
pursuant to 38 C.F.R. § 3.103; however, additional 
submissions from the veteran do not contain competent 
evidence addressing this question.  The Board acknowledges 
that the veteran firmly believes that the evidence supports 
his assertion that there was failure in follow-up after his 
1996 surgery, and that he has additional disability as a 
result.  As discussed above, the question of whether he has 
additional disability in which the proximate cause was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgery; or due to an event not reasonably 
foreseeable is a complex medical issue that is beyond the 
realm of a layman's competence.  See Jandreau.  

Lastly, there is a clinical note under the heading resolution 
(document with July 30, 1998 date):  Pt. Called on 12-19-96, 
he finally did get to see new Ortho Doc.  Films reveal that 
the last shoulder replacement was improperly done.  Will have 
to redo.  This document is of little probative value.  It is 
clear that the transcriber listened to the veteran's call and 
transcribed that which was told to him by the patient.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
("in order for any testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration").  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The veteran was provided an opportunity to obtaining 
a supporting statement and did not.  In fact, the Judge 
described the lack of evidence as a potential evidentiary 
defect.  The veteran did note that he had tried to obtain 
additional evidence to include a response to questions; but 
the doctor was reluctant to reply.  In sum, we conclude that 
the evidence to include the above referenced document does 
not establish fault or an event not reasonably foreseeable.

In the absence of competent evidence which demonstrates 
additional disability as a result of an event not reasonably 
foreseeable or carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, 
the Board concludes that compensation under 38 U.S.C.A. § 
1151 for additional disability is not warranted.  
Accordingly, the claim is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
failed left shoulder arthroplasty is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


